DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0213499 to Kong et al.

As per claim 1, Kong et al. teach a gate driver circuit, comprising: 
a scan signal generation circuit (Fig. 4), wherein the scan signal generation circuit comprises N1 stages of first output terminals (Fig. 5, Qout output terminals and QB output terminals), and the scan signal generation circuit is configured to output N1 first pulse scan signals stage by stage respectively through the N1 stages of first output terminals; and 
N2 level conversion circuits (Fig. 5, 133), wherein the N2 level conversion circuits are configured to output, under a control of a plurality of conversion control signals, N1 second pulse scan signals which are in one-to-one correspondence with the N1 first pulse scan signals, and the plurality of conversion control signals comprise a plurality of first sub-control signals which are the N1 first pulse scan signals (Fig. 5, Gout is output under control of the Q and QB conversion control signals), 
wherein N1 is an integer greater than or equal to 2, and N2 is an integer greater than or equal to 2 (Fig. 5).

As per claim 2, Kong et al. teach the gate driver circuit according to claim 1, wherein N1 is equal to N2 (Fig. 5, when only Q signals are considered, there are as many Q signals as there are level conversion circuits), and the N2 level conversion circuits are arranged in one-to-one correspondence with the N1 stages of first output terminals, and the N2 level conversion circuits are configured to output the N1 second pulse scan signals respectively.

	As per claim 3, Kong et al. teach the gate driver circuit according to claim 1, wherein N1 is greater than N2 (Fig. 5, there are twice as many Q and QB signals as there are level conversion circuits 133), and each of the level conversion circuits is arranged corresponding to at least one of the N1 stages of first output terminals, and each of the level conversion circuits is configured to output at least one of the N1 second pulse scan signals respectively.

	As per claim 4, Kong et al. teach the gate driver circuit according to claim 2, wherein each of the level conversion circuits comprises a first control terminal (Fig. 5, gate of Tpu), a second control terminal (Fig. 5, gate of Tpd) and a second output terminal (Fig. 5, Gout node connecting Tpu and Tpd), the plurality of conversion control signals further comprise a plurality of second sub-control signals (Fig. 5, QB), and each of the level conversion circuits is configured to output one of the N1 second pulse scan signals through the second output terminal under a control of a corresponding first pulse scan signal of the N1 first pulse scan signals received at the first control terminal and a corresponding second sub-control signal of the plural second sub- control signals received at the second control terminal.

	As per claim 5, Kong et al. teach the gate driver circuit according to claim 4, wherein each of the level conversion circuits comprises a first conversion subcircuit (Fig. 5, Tpu) and a second conversion subcircuit (Fig. 5, Tpd), the first conversion subcircuit is connected to the first control terminal, and the first conversion subcircuit is configured to be switched on to output a first voltage to the second output terminal in a case where the corresponding first pulse scan signal received at the first control terminal is at a first level (Fig. 5, when Qout is hight, VDD is output to Gout terminal), and the second conversion subcircuit is connected to the second control terminal, and the first conversion subcircuit is configured to be switched on to output a second voltage to the second output terminal under a control of the corresponding second sub-control signal received at the second control terminal, so as to obtain the corresponding second pulse scan signal (Fig. 5, when QB is high, VSS is output to the Gout terminal).

	As per claim 6, Kong et al. teach the gate driver circuit according to claim 5, wherein the first conversion subcircuit comprises a first transistor (Fig. 5, Tpu), a gate of the first transistor is configured to be connected with the first control terminal to receive the corresponding first pulse scan signal, a first electrode of the first transistor is configured to be connected with a first voltage terminal to receive the first voltage, and the second electrode of the first transistor is configured to be connected with the second output terminal, and the second conversion subcircuit comprises a second transistor (Fig. 5, Tpd), a gate of the second transistor is configured to be connected with the second control terminal to receive the corresponding second sub-control signal, a first electrode of the second transistor is configured to be connected with a second voltage terminal to receive the second voltage, and the second electrode of the second transistor is configured to be connected with the second output terminal.

	As per claim 7, Kong et al. teach the gate driver circuit according to claim 4, wherein the N2 level conversion circuits comprise a level conversion circuit at an mth stage (Fig. 5, 133), the N1 stages of first output terminals comprise a first output terminal at the mth stage (Fig. 5, Gout), the N1 first pulse scan signals comprise an mth first pulse scan signal (Fig. 6, Qout), the first output terminal at the mth stage is configured to output the mth first pulse scan signal, and the plurality of second sub-control signals comprise an mth second sub-control signal corresponding to the level conversion circuit at the mth stage, a first control terminal of the level conversion circuit at the mth stage is electrically connected with the first output terminal at the mth stage to receive the mth first pulse scan signal (Fig. 6, Qout is sent to the gate of Tpu via a first path), and a second control terminal of the level conversion circuit at the mth stage is electrically connected with the first output terminal at the mth stage to receive the mth first pulse scan signal as the mth second sub-control signal (Fig. 6, Qout is sent to the gate of Tpd via a second path), wherein m is an integer and 1 <= m <= N1.

	As per claim 9, Kong et al. teach the gate driver circuit according to claim 1, wherein each of the level conversion circuits (Fig. 5, 133) comprises a first control terminal (Fig. 5, gate of Tpu) and a second control terminal (Fig. 5, gate of Tpd), and each of the level conversion circuits is configured to output a corresponding second pulse scan signal of the N1 second pulse scan signals through the second output terminal under a control of a corresponding first pulse scan signal of the N1 first pulse scan signals received at the first control terminal (Fig. 5, when Qout is high, VDD is output to the Gout terminal).

	As per claim 10, Kong et al. teach the gate driver circuit according to claim 9, wherein each of the level conversion circuits comprises a first conversion subcircuit (Fig. 5, Tpu) and a second conversion subcircuit (Fig. 5, Tpd), the first conversion subcircuit is connected to the first control terminal, and the first conversion subcircuit is configured to be switched on to output a first voltage to the second output terminal in a case where the corresponding first pulse scan signal received at the first control terminal is at a first level (Fig. 5, when Qout is high, Tpu is enabled to output VDD), and the second conversion subcircuit is connected to the first control terminal, and the second conversion subcircuit is configured to be switched on to output a second voltage to the second output terminal in a case where the corresponding first pulse scan signal received at the first control terminal is at a second level, so as to obtain the corresponding second pulse scan signal (Figs 5-6, paragraphs 60-61, the level converter 133 may operate based on 2 separate inputs, QB and /QB controlling its gates, such as illustrated on Fig. 5, OR based on a single input Q controlling both gates, such as illustrated in Fig. 6).

	As per claim 11, Kong et al. teach the gate driver circuit according to claim 10, wherein the first conversion subcircuit comprises a first transistor (Fig. 6, Tpu), a gate of the first transistor is configured to be connected with the first control terminal to receive the corresponding first pulse scan signal, a first electrode of the first transistor is configured to be connected with a first voltage terminal to receive the first voltage, and a second electrode of the first transistor is configured to be connected with the second output terminal, and the second conversion subcircuit comprises a second transistor , a gate of the second transistor is configured to be connected with the first control terminal to receive the corresponding first pulse scan signal, a first electrode of the second transistor is configured to be connected with a second voltage terminal to receive the second voltage, and a second electrode of the second transistor is configured to be connected with the second output terminal, and a type of the first transistor is opposite to a type of the second transistor (Fig. 6, Tpu and Tpd are opposite types).

As per claim 18, Kong et al. teach a display device, comprising the gate driver circuit according to claim 1 (Fig. 1).

As per claim 19, Kong et al. teach a method of driving the gate driver circuit according to claim 4 , comprising: outputting a first voltage to the second output terminal under a control of the corresponding first pulse scan signal received by the first control terminal; and outputting a second voltage to the second output terminal under a control of the corresponding second sub-control signal received by the second control terminal, so as to obtain the correponding second pulse scan signal (Fig. 5. Qout and QB voltage signals control the output of the Gout node).

As per claim 20, Kong et al. teach a method of driving the gate driver circuit according to claim 9, comprising: outputting a first voltage to the second output terminal in a case where the corresponding first pulse scan signal received by the first control terminal is at a first level; and outputting a second voltage to the second output terminal in a case where the corresponding first pulse scan signal received by the first control terminal is at a second level, so as to obtain the correponding second pulse scan signal (Fig. 6, when the gate voltage of Tpu is low, Gout is Vdd, and when the gate voltage of Tpu is high, Gout is VSS).

As per claim 21, Kong et al. teach the gate driver circuit according to claim 3, wherein each of the level conversion circuits is arranged corresponding to a plurality of first output terminals of the N1 stages of first output terminals, and the first pulse scan signals output by the plurality of first output terminals of the N1 stages of first output terminals do not overlap temporally (paragraphs 2 and 72, scan signals Gout signals are sequentially supplied; Fig. 8, the Q node of a third stage overlaps only with the gate signal Gout of said third stage).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0213499 to Kong et al.; in view of US 2016/0265501 to Miyazawa.

As per claim 12, Kong et al. teach the gate driver circuit according to claim 10, wherein the first conversion subcircuit comprises a first transistor (Fig. 6, Tpu), the second conversion subcircuit comprises a second transistor (Fig. 6, Tpd), a gate of the first transistor is configured to be connected with the first control terminal to receive the corresponding first pulse scan signal, a first electrode of the first transistor is configured to be connected with a first voltage terminal to receive the first voltage, and a second electrode of the first transistor is configured to be connected with the second output terminal, a first electrode of the second transistor is configured to be connected with a second voltage terminal to receive the second voltage, and a second electrode of the second transistor is configured to be connected with the second output terminal, and the first control terminal is connected with the gate of the second transistor. 
Kong et al. do not teach a phase inverter, a gate of the second transistor is configured to be connected with the phase inverter, the phase inverter is connected with the first control terminal and the gate of the second transistor and the phase inverter is configured to perform phase inversion on a level of the corresponding first pulse scan signal received at the first control terminal and output the level of the corresponding first pulse scan signal subjected to the phase inversion to the gate of the second transistor, and a type of the first transistor is identical with a type of the second transistor.
	Miyazawa teaches a phase inverter (Fig. 18, 222) a gate of the second transistor (Fig. 18, M1a) is configured to be connected with the phase inverter, the phase inverter is connected with the first control terminal and the gate of the second transistor and the phase inverter is configured to perform phase inversion on a level of the corresponding first pulse scan signal received at the first control terminal and output the level of the corresponding first pulse scan signal subjected to the phase inversion to the gate of the second transistor, and a type of the first transistor is identical with a type of the second transistor (Fig. 18, driver 22 is equivalent to driver 22 in Fig. 19, both transistors of driver 22 in Fig. 18 are the same type, the input to the driver is maintained as mutually exclusive by adding an inverter in series with one of the transistors).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kong et al., by adding a phase inverter, a gate of the second transistor is configured to be connected with the phase inverter, the phase inverter is connected with the first control terminal and the gate of the second transistor and the phase inverter is configured to perform phase inversion on a level of the corresponding first pulse scan signal received at the first control terminal and output the level of the .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0213499 to Kong et al.; in view of US 2011/0273430 to Chia et al..

As per claim 13, Kong et al. teach the gate driver circuit according to claim 5.
Kong et al. do not teach wherein each of the level conversion circuits further comprises a voltage holding subcircuit, the voltage holding subcircuit is configured to control a voltage of the second output terminal at the first voltage in a case where the second output terminal outputs the first voltage, and to control the voltage of the second output terminal at the second voltage in a case where the second output terminal outputs the second voltage.
Chia et al. teach wherein each of the level conversion circuits further comprises a voltage holding subcircuit (Fig. 6, Ccomp), the voltage holding subcircuit is configured to control a voltage of the second output terminal at the first voltage in a case where the second output terminal outputs the first voltage, and to control the voltage of the second output terminal at the second voltage in a case where the second output terminal outputs the second voltage (paragraph 35).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kong et al., so that each of the level conversion circuits further comprises a voltage holding subcircuit, the voltage holding subcircuit is configured to control a voltage of the second output terminal at the first voltage in a case where the second output terminal outputs the first voltage, and to control the voltage of the 

As per claim 14, Kong and Chia et al. teach the gate driver circuit according to claim 13, wherein the voltage holding subcircuit comprises a first storage capacitor (Fig. 6, CComp), a first electrode of the first storage capacitor is configured to be connected with the second output terminal, and a second electrode of the first storage capacitor is configured to be connected with a third voltage terminal to receive a third voltage (Fig. 6, one electrode is directly grounded and the other electrode is indirectly connected to the level shifter).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0213499 to Kong et al.; in view of US 2008/0007816 to Maeda; further in view of US 2016/0189658 to Hao.

	As per claim 15, Kong et al. teach the gate driver circuit according to claim 1, wherein the scan signal generation circuit comprises N1 cascaded shift register units which are in one-to-one correspondence with the N1 stages of first output terminals (Fig. 4), and a jth first pulse scan signal of the N1 first pulse scan signals corresponds to a jth second pulse scan signal of the N1 second pulse scan signals (Fig. 5, Q signals are in 1-to-1 correspondence to Gout signals), wherein j is an integer and 1 <= j <= N1.
	Kong et al. do not teach explicitly teach wherein a pulse amplitude of the jth first pulse scan signal is different from a pulse amplitude of the jth second pulse scan signal.
	Maeda teaches wherein a pulse amplitude of the jth first pulse scan signal is different from a pulse amplitude of the jth second pulse scan signal (paragraph 46).

Kong and Maeda et al do not explicitly disclose wherein each of the shift register units is a GOA shift register unit.
Hao teaches wherein each of the shift register units is a GOA shift register unit (paragraph 3).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kong and Maeda, so that each of the shift register units is a GOA shift register unit, such as taught by Hao, for the purpose of reducing manufacturing costs and improving display device aesthetics.

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22 is allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694